Case 1:21-cv-22492-KMW Document 16 Entered on FLSD Docket 07/15/2021 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                           CASE NO. 1:21-cv-22492-KMW


   NORWEGIAN CRUISE LINE
   HOLDINGS LTD., a Bermuda
   Company; NCL (BAHAMAS) LTD.,
   d/b/a NORWEGIAN CRUISE LINE, a
   Bermuda Company; SEVEN SEAS
   CRUISES, a Panama Limited Liability
   Company; OCEANIA CRUISES S.
   DE R.L., d/b/a OCEANIA CRUISES, a
   Panama Limited Liability Company;

          Plaintiffs,

   v.

   SCOTT A. RIVKEES, M.D., State
   Surgeon General and Head of the
   Florida Department of Health, in his
   official capacity;

        Defendant.
   ________________________________/


        DEFENDANT’S EXPEDITED MOTION FOR EXTENSION OF TIME

          Defendant Scott A. Rivkees, M.D., in his official capacity as Surgeon General

  of the State of Florida (hereinafter, the “State”), through undersigned counsel, moves

  the Court pursuant to Rule 6(b)(1)(A), Federal Rules of Civil Procedure, and Local

  Rule 7.1 to extend the deadlines set forth in the Order issued on July 15, 2021 (ECF


                                            1
Case 1:21-cv-22492-KMW Document 16 Entered on FLSD Docket 07/15/2021 Page 2 of 7




  No. 012; the “Order”), which imposed an expedited schedule to resolve Plaintiffs’

  Expedited Motion for a Preliminary Injunction and Incorporated Memorandum of

  Law (Dkt. No. 3; the “Motion”). The extreme urgency on Plaintiffs’ Motion is

  unwarranted in light of Plaintiffs’ delay in bringing this action and for other reasons

  that support good cause. Fed. R. Civ. P. 6(b).

        As Plaintiffs’ Motion acknowledges, Florida has prohibited companies

  operating within the State from demanding proof of vaccination from customers

  since April 2, 2021, when Governor DeSantis issued Executive Order 21-81. (Mot.

  at 5.) The Governor adamantly opposed creating “two classes of citizens based on

  vaccination” status and personal health decisions. See Executive Order 21-81,

  attached as EXHIBIT A.

        The Florida Legislature agreed with the Governor’s policy and enacted Senate

  Bill 2006 to codify the prohibition in a new Section 381.00316, Florida Statutes,

  which reads in pertinent part, “A business entity, as defined in s. 768.38 to include

  any business operating in this state, may not require patrons or customers to provide

  any documentation certifying COVID-19 vaccination or post-infection recovery to

  gain access to, entry upon, or service from the business operations in this state.”

  § 18, Ch. 2021-8, Laws of Fla. The Governor signed the bill on May 3, 2021. (Mot.

  at 5.) It took effect as law on July 1, 2021.




                                             2
Case 1:21-cv-22492-KMW Document 16 Entered on FLSD Docket 07/15/2021 Page 3 of 7




        Meanwhile, Defendant cooperated with Plaintiffs to help them resume sailing

  from Florida as soon as possible. On May 28, 2021, Plaintiff Norwegian Cruise Line

  Holdings Ltd. (NCLH) sent to Defendant an executed Memorandum of Agreement

  (MOA) pursuant to the Center for Disease Control’s (CDC) Conditional Sailing

  Order. See EXHIBIT B. According to the MOA, NCLH requested Defendant’s

  approval to resume sailing under the Conditional Sailing Order. Id. Section 9 of the

  MOA even affirmed NCLH’s commitment to comply with applicable state laws in

  general, and with “any laws, regulations, codes, ordinances, rules, and public health

  guidelines pertaining to SARS-CoV-2/COVID-19” in particular. Id.

        In response, Defendant sent NCLH a letter on June 1, 2021, expressing the

  State’s position that the Conditional Sailing Order is likely unlawful as exceeding

  the CDC’s statutory authority, “especially considering it requires, absent

  congressional direction, a state health agency to contract with private entities.” See

  EXHIBIT C. Defendant even referred NCLH to the State’s ongoing litigation in

  the United States District Court for the Middle District of Florida over the

  Conditional Sailing Order. Id. Nevertheless, Defendant’s letter affirmed that NCLH

  may resume operations in Florida regardless of the legality of the CDC’s Conditional

  Sailing Order. Id. Defendant wrote, “[T]he Department’s permission is not required

  for your company to resume operations.” Id.




                                            3
Case 1:21-cv-22492-KMW Document 16 Entered on FLSD Docket 07/15/2021 Page 4 of 7




          Despite NCLH’s attestation of compliance with state law in the MOA, NCLH

  was making public statements as early as May acknowledging the conflict between

  Section 381.00316 and NCLH’s plan to require 100% of its customers be

  vaccinated.1 Despite this longstanding awareness of Florida law, Plaintiffs opted to

  stay the course and collide with Florida law while other cruise lines opted to follow

  the law. On this basis alone, expedited proceedings are not warranted.

          Making matters worse for Plaintiffs’ case for urgent relief, on May 12, 2021,

  the CDC disclaimed any intent for the Conditional Sailing Order to preempt

  Florida’s new law. See EXHIBIT D at 107:7-110:14. Thus Plaintiffs’ lawsuit two

  months later to preempt Florida’s new law based on the Conditional Sailing Order

  is not only dilatory, it is contrary to the CDC’s own position about its own Order.

          Then, on June 18, 2021, the United States District Court for the Middle

  District of Florida enjoined the Conditional Sailing Order. State of Florida v.

  Becerra, No. 8:21-CV-839-SDM-AAS, 2021 WL 2514138 (M.D. Fla. June 18,

  2021). As a result, Plaintiffs’ last-minute lawsuit to preempt Florida’s new law

  based on the Conditional Sailing Order is even less viable and therefore even less

  urgent.



  1
    See, e.g., Hannah Sampson, Norwegian Threatens to Pull Cruise Ships from Florida Over Desantis Vaccine
  Passport Ban, May 7, 2021 (available at https://www.washingtonpost.com/travel/2021/05/07/norwegian-cruise-
  florida-desantis-vaccine/); Richard Tribou, Norwegian Cruise Line to Start Florida Sailings in August with Vaccine
  Requirement For Now, Orlando Sentinel, June 7, 2021 (available at https://www.orlandosentinel.com/travel/florida-
  cruise-guide/os-bz-norwegian-cruise-line-return-to-sailing-florida-vaccines-20210607-
  he7kaqp4kfctrg45a25gpdcklu-story.html)

                                                          4
Case 1:21-cv-22492-KMW Document 16 Entered on FLSD Docket 07/15/2021 Page 5 of 7




        Despite all these events stretching from April through the new law’s effective

  date on July 1, Plaintiffs deliberately waited until July 13 to initiate any action to

  challenge the applicability of the law to their operations. Given these facts, the

  rushed nature of Plaintiffs’ challenge is uncalled for. The law is already in effect

  and already governs Plaintiffs’ businesses. Plaintiffs knew the conflict between their

  business plans and the new law months ago. Yet Plaintiffs continued to advertise

  fully vaccinated cruises and then set their own preferred sailing date of August 15th.

  Plaintiffs’ dilemma is a problem entirely of Plaintiffs’ own making. The State

  should not be forced to rush its defense of the new law under these circumstances.

        Section 381.00316 reflects a sound policy judgment that companies should

  not condition service upon a customer’s vaccination status. In no other circumstance

  does the State permit discrimination of this nature in the realm of commerce.

  Plaintiffs’ case therefore represents more than a mere disagreement over the best

  way to return to normality following the pandemic.             It represents a truly

  groundbreaking and disturbing effort to discriminate among customers, especially

  children, based on otherwise private health information. Florida deserves to fight

  for this law on fair footing.

        Seven days to brief this case on a preliminary injunctive basis is inadequate.

  In addition to the preemption claim, Plaintiffs raise constitutional claims under the

  First Amendment, the Commerce Clause, and, in their Complaint, the Due Process


                                            5
Case 1:21-cv-22492-KMW Document 16 Entered on FLSD Docket 07/15/2021 Page 6 of 7




  Clause. Furthermore, Defendant is still in the process of retaining lead counsel for

  this matter. For these reasons, good cause supports an extension of the briefing

  schedule set forth in the Court’s Order. Fed. R. Civ. P. 6(b).

        Wherefore, Defendant respectfully seeks an extension of time to file the

  Defendant’s brief in opposition to the Motion for Preliminary Injunction to July 30,

  2021, and that all other deadlines in the Court’s Order be modified accordingly.

           CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(3)

        I hereby certify that counsel for the movant has conferred with all parties or

  non-parties who may be affected by the relief sought in the motion in a good faith

  effort to resolve the issues raised in the motion and has been unable to do so.



                                         Respectfully submitted,

                                         /s/ Raymond F. Treadwell
                                         Raymond F. Treadwell
                                         Florida Bar No. 93834
                                         Chief Deputy General Counsel
                                         EXECUTIVE OFFICE OF THE GOVERNOR
                                         Office of General Counsel
                                         The Capitol, PL-5
                                         400 South Monroe Street
                                         Tallahassee, FL 32399
                                         Phone: (850) 717-9310
                                         Facsimile: (850) 488-9810
                                         Ray.Treadwell@eog.myflorida.com
                                         Gov.Legal@eog.myflorida.com




                                            6
Case 1:21-cv-22492-KMW Document 16 Entered on FLSD Docket 07/15/2021 Page 7 of 7




                                          Counsel for Defendant Scott A. Rivkees, M.D.,
                                          in his official capacity as Surgeon General of
                                          the State of Florida

                             CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served to

  all counsel of record through the Court’s CM/ECF system on this 15th day of July,

  2021.

                                          /s/ Raymond F. Treadwell
                                          Raymond F. Treadwell
                                          Chief Deputy General Counsel




                                             7
